Case 3:18-cr-04683-GPC Document 144 Filed 12/18/19 PageID.1121 Page 1 of 2
     Case 3:18-cr-04683-GPC Document 144 Filed 12/18/19 PageID.1122 Page 2 of 2



 1                            CERTIFICATE OF SERVICE
 2
 3 Counsel for the Defendant certifies that the foregoing pleading has been electronically
 4 served on the following parties by virtue of their registration with the CM/ECF system:
 5
 6                                        Melanie K. Pierson
                                       Assistant U.S. Attorney
 7
                                      melanie.pierson@usdqj .gov
 8
                                              Robert Ciaffa
 9
                                         Assistant U.S. Attorney
10                                      robert.ciaffa@usdoj .gov
11
                                             Sabrina Feve
12                                      Assistant U.S. Attorney
13                                        sfeve@usa.doj.gov

14                                            Naeun Rim
15                                         Gary Lincenberg
                                        Attorneys for Petr Pacas
16
17                                          Randy K. Jones
                                     Attorney for Mark Manoogian
18
19                                         Jessica C. Munk
                                          David W. Wiechert
20                                         William J. Migler
21                                    Attorneys for Jacob Bychak

22
23
                                                              /s/ Christopher Boyd
24
                                                               Christopher Boyd
25
                                                                Assistant
26
27
28
                                                 2
                             DEFENDANT’S WAIVER OF APPEARANCE
